DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Interpretation	2
Claim Rejections - 35 USC § 103	5
Allowable Subject Matter	7
Conclusion	9


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 11/26/20.  Claims 1-5 are currently pending.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit that stores a first learning model that is trained in advance to output names according to characteristics of an inputted image, and a second learning model that is trained in advance to output names according to an inputted character string; an image input unit to which an image file is inputted; and a control unit that acquires a subject corresponding to an image indicated by the image file inputted via the image input unit and generates a file name including acquired subject as a file name of the image file” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kazume (US 2019/0303701 A1) in view of Hakala et al (US 2007/0027911 A1).
Regarding claim 1, Kazume teaches an information processing apparatus comprising: a second learning model that is trained in advance to output names according to an inputted character string (see abstract; OCR); an image input unit to which an image file is inputted (see 0077; image data); and a control unit that acquires a subject corresponding to an image indicated by the image file inputted via the image input unit and generates a file name including acquired subject as a file name of the image file (see abstract, 0005; extract a first character string from the OCR result stored in the memory, and generate a file name to be assigned to a file of the image data using the extracted first character string.); and in a case where an image indicated by the image file includes a character portion and does not include an image portion, the control unit uses the second learning model and acquires a name corresponding to a character string included in the character portion as a subject (see 0006; extracting a first character string from the OCR result stored in the memory, and generating a file name to be assigned to a file of the image data using the extracted first character string.).  Kazume does not teach expressly a storage unit that stores a first learning model that is trained in advance to output names according to characteristics of an inputted image; and in a case where an image indicated by the image file includes an image portion including a specified characteristic and does not include a character portion, the control unit uses the first learning model and acquires a name corresponding to the characteristic of the image portion as a subject.
Hakala, in the same field of endeavor, teaches a storage unit that stores a first learning model that is trained in advance to output names according to characteristics of an inputted image (see 0032; image recognition algorithm); and in a case where an image indicated by the image file includes an image portion including a specified characteristic and does not include a character portion, the control unit uses the first learning model and acquires a name corresponding to the characteristic of the image portion as a subject (see 0032; the picture to be saved is processed by a mobile station image recognition algorithm in order to generate picture file name suggestions on the basis of features recognized in the picture, and the generated name suggestion is added in the picture file name suggestion list).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Kazume to utilize the cited limitations as suggested by Hakala.  The suggestion/motivation for doing so would have been to enhance the management of pictures for processing and searching (see 0005).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kazume, while the teaching of Hakala continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-5, none of the references of record alone or in combination suggest or fairly teach wherein in a case where an image indicated by the image file includes the character portion and the image portion, a size of the character portion is larger than a size of the image portion, and a value indicating a difference the size of the character portion and the size of the image portion is greater than a specified value, the control unit uses the second learning model and acquires a name corresponding to the character string included in the character portion as the subject; and in a case where an image indicated by the image file includes the character portion and the image portion, and a size of the image portion is larger than a size of the character portion, and a value indicating a difference between the size of the image portion and the size of the character portion is greater than a specified value, the control unit uses the first learning model and acquires a name corresponding to the characteristic of the image portion as the subject;
wherein in a case where an image indicated by the image file 53includes the character portion and the image portion, and a value indicating the difference between a size of the character portion and a size of the image portion is equal to or less than a specified value, the control unit uses the second learning model and acquires a name corresponding to the character string included in the character portion as the subject; 
wherein in a case where an image indicated by the image file includes a plurality of image portions and acquired name is common among the plurality of image portions, the control unit acquires common name as the subject; and in a case where an image indicated by the image file includes a plurality of image portions and the acquired name is not common among the plurality of image portions, the control unit acquires a character string that includes all of the name that are not common as the subject;
wherein in a case where an image indicated by the image file includes a plurality of character portions and the acquired name 54is common among the plurality of character portions, the control unit acquires the common name as the subject; and in a case where an image indicated by the image file includes a plurality of character portions and acquired name is not common among the plurality of character portions, the control unit acquires a character string that includes all of the name that are not common as the subject.



Conclusion
Claim 1 is rejected.  Claims 2-5 are objected to as being dependent upon a rejected base claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666